Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed November 10, 2021, with respect to claims 9-14 and dependent claims 1-8, 15-18, 20 and 21 have been fully considered and are persuasive.  The rejection of claims 1-8, 15-18, 20 and 21 has been withdrawn. 

	Additionally, for clarity purposes, the examiner notes the subject matter of claim 6 is fully supported by the disclosure of page 13, lines 5-6 where the locking element is cruciform in cross section, thereby permitting lubricating fluid from flowing from the circumferential collector channel.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3799